Morgan, J.
The defendant appeals from a judgment commanding him by mandamus to pay into the parish treasury $5000 which he has collected.
Defendant contends that he can not be proceeded against by mandamus. We think with him.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled aud reversed, and that the proceeding by mandamus be dismissed without prejudice to the plaintiffs’ rights to proceed against him in the manner pointed out by law, plaintiffs to pay costs in both courts.
Rehearing refused.